EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Domenico Ippolito on 1/27/2022.




1.	(Currently Amended) A method comprising:
causing a user interface to be presented, the user interface comprising a plurality of application names;
receiving, via the user interface, a selection of an application name of the plurality of application names;
in response to the receiving of the selection, accessing, by one or more processors, a file that corresponds to the selected application name and comprises a header and a body, the header comprising an indication of a type of a containerized application;
identifying, within the body and based on the type of the containerized application, by the one or more processors, a keyword;
based on the keyword, parsing a portion of the body to identify deployment information for the containerized application, the portion of the body comprising an identification of a port for the containerized application that is exposed to users; and
based on the identified deployment information, deploying the containerized application to a server, the deploying comprising interacting with a Kubernetes cluster through a representational state transfer (REST) application programming interface (API).

2.	(Canceled)



4.	(Original) The method of claim 1, wherein the file is a yet another markup language (YAML) file.

5.	(Previously Presented) The method of claim 1, wherein:
the type is a first type;
the header is a first header;
the body is a first body;
the keyword is a first keyword; 
the containerized application is a first containerized application;
the parsing of the portion of the first body comprises identifying the first keyword based on the first type of the containerized application; and
further comprising:
accessing a second file that comprises a second header and a second body, the second header comprising a second indication of a second type of a second containerized application, the second type being different from the first type;
based on the second type of the second containerized application, parsing a second portion of the second body to identify second deployment information for the second containerized application, the parsing of the second portion of the second body comprising identifying a second keyword based on the second type of the second containerized application, the second keyword being different from the first keyword; and
based on the second deployment information, deploying the second containerized application to the server.

6.	(Previously Presented) The method of claim 1, wherein:
the portion of the body comprises an identification of a version of the containerized application; and
the deploying of the containerized application to the server is based on the version of the containerized application.
	
7.-8.	(Canceled)

9.	(Currently Amended) A system comprising:
a memory that stores instructions; and
one or more processors configured by the instructions to perform operations comprising:
causing a user interface to be presented, the user interface comprising a plurality of application names;

in response to the receiving of the selection, accessing a file that corresponds to the selected application name and comprises a header and a body, the header comprising an indication of a type of a containerized application;
identifying, within the body and based on the type of the containerized application, a keyword;
based on the keyword, parsing a portion of the body to identify deployment information for the containerized application, the portion of the [[file]] body comprising an identification of a port for the containerized application that is exposed to users; and
based on the identified deployment information, deploying the containerized application to a server, the deploying comprising interacting with a Kubernetes cluster through a representational state transfer (REST) application programming interface (API).

10.	(Canceled)

11.	(Original) The system of claim 9, wherein the file is a JavaScript object notation (JSON) file.

12.	(Original) The system of claim 9, wherein the file is a yet another markup language (YAML) file.

13.	(Previously Presented) The system of claim 9, wherein:
the type is a first type;
the header is a first header;
the body is a first body;
the keyword is a first keyword; 
the containerized application is a first containerized application;
the parsing of the portion of the first body comprises identifying the first keyword based on the first type of the containerized application; and
the operations further comprise:
accessing a second file that comprises a second header and a second body, the second header comprising a second indication of a second type of a second containerized application, the second type being different from the first type;
based on the second type of the second containerized application, parsing a second portion of the second body to identify second deployment information for the second containerized application, the parsing of the second portion of the second body comprising identifying a second keyword based on the second type of the second 
based on the second deployment information, deploying the second containerized application to the server.

14.	(Previously Presented) The system of claim 9, wherein:
the portion of the body comprises an identification of a version of the containerized application; and
the deploying of the containerized application to the server is based on the version of the containerized application.

15.	(Canceled)

16.	(Currently Amended) A non-transitory computer-readable medium that stores instructions that, when executed by one or more processors, cause the one or more processors to perform operations comprising:
causing a user interface to be presented, the user interface comprising a plurality of application names;
receiving, via the user interface, a selection of an application name of the plurality of application names;
in response to the receiving of the selection, accessing a file that corresponds to the selected application name and comprises a header and a body, the header comprising an indication of a type of a containerized application;
identifying, within the body and based on the type of the containerized application, a keyword;
based on the keyword, parsing a portion of the body to identify deployment information for the containerized application, the portion of the body comprising an identification of a port for the containerized application that is exposed to users; and
based on the identified deployment information, deploying the containerized application to a server, the deploying comprising interacting with a Kubernetes cluster through a representational state transfer (REST) application programming interface (API).

17.	(Canceled) 

18.	(Original) The computer-readable medium of claim 16, wherein the file is a JavaScript object notation (JSON) file.

19.	(Canceled)

20.	(Previously Presented) The computer-readable medium of claim 16, wherein:
the type is a first type;

the body is a first body;
the keyword is a first keyword; 
the containerized application is a first containerized application;
the parsing of the portion of the first body comprises identifying the first keyword based on the first type of the containerized application; and
the operations further comprise:
accessing a second file that comprises a second header and a second body, the second header comprising a second indication of a second type of a second containerized application, the second type being different from the first type;
based on the second type of the second containerized application, parsing a second portion of the second body to identify second deployment information for the second containerized application, the parsing of the second portion of the second body comprising identifying a second keyword based on the second type of the second containerized application, the second keyword being different from the first keyword; and
based on the second deployment information, deploying the second containerized application to the server.

21.	(Previously Presented) The method of claim 1, wherein the portion of the body further comprises an identification of a protocol used by the containerized application to communicate using the port.

22.	(Previously Presented) The method of claim 1, wherein the portion of the body further comprises data representing a name of a container for the containerized application.

23.	(Previously Presented) The method of claim 1, wherein the portion of the body further comprises data representing a path for mounting a volume.

24.	(Previously Presented) The method of claim 1, wherein the portion of the body further comprises data representing a quantity of storage requested for the containerized application.

25.	(New) The computer-readable medium of claim 16, wherein:
the portion of the body comprises an identification of a version of the containerized application; and
the deploying of the containerized application to the server is based on the version of the containerized application.



27.	(New) The computer-readable medium of claim 16, wherein the portion of the body further comprises data representing a name of a container for the containerized application.



REASONS FOR ALLOWANCE

1.	The following is an examiner's statement of reasons for allowance: Claims 1, 3-6, 9, 11-14, 16, 18, 20-27 are allowed over the prior art of record, Church et al. ( Pub No: 2018/0088935 A1) and Zhang et al. (Pub No : US 2016/0080479 A1).
The prior art of record does not disclose limitations of “based on the keyword, parsing a portion of the body to identify deployment information for the containerized application, the portion of the body comprising identification of a port for the containerized application that is exposed to users; and based on the identified deployment information, deploying the containerized application to a server comprising
interacting with a Kubernetes cluster through a representational state transfer (REST) application programming interface (API) to indicate the containers to be 
deployed and resources to be allocated to the containers.” as recited in Applicant's claims 1, 3-6, 9, 11-14, 16, 18, 20-27. 
Claims 1, 3-6, 9, 11-14, 16, 18, 20-27 of the instant application are allowed over said prior art of record.

.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZIA KHURSHID whose telephone number is (571)272-5942. The examiner can normally be reached on Monday-Friday 8:45 AM - 5:15 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on 571-272-3865. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Z. K./
Examiner, Art Unit 2455